Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment filed on 01/06/2022 to Application # 16/535,938 filed on 08/08/2019 in which claims 13, 15-21, 23-29 are pending, Claims 1-12, 14, 22 are canceled

Status of Claims
Claims 13, 15-21, 23-29 are pending, of which Claims 13, 15-21, 23-29 are rejected under 35 U.S.C. 103.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 13, 21, 29, of the instant application is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12, 1, 13 of issued 

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13, 15-21, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfo et al. US Patent Application Publication No. 2010/0077483 in view of Toman US Patent No. 4,027,289 and further in view of Aigo US Patent Application Publication No. 2008/0059706 and further in view of Burns et al. US Patent Application Publication No. 2014/0096229.  Stolfo et al. is cited by applicant in applicant’s IDS of 08/08/2019.

Regarding Claim 13:
Stolfo et al. discloses:
A method for an apparatus, comprising:
first information, the first information including a first data relating to operation of the apparatus [(Stolfo et al. Par 75 Lines 11-15) where Stolfo et al. teaches that first information data related to the operation of the apparatus on which it is stored has been stored]; and
generating the dummy information using a condition, the dummy information including a dummy data that is different from the first information [(Stolfo et al. Par 75 Lines 15-23) where Stolfo et al. teaches the creation or generation of dummy or decoy information or credentials with the condition that they are based on the first information and are different than the first information],
wherein the first information includes a first location of the first data [(Stolfo et al. Par 75 Lines 11-15) where Stolfo et al. teaches that first information data identifies the location of the data to be setup as dummy or decoy data],
the dummy information includes a second location of the dummy data, and the condition includes a relation between the first location and the second location [(Stolfo et al. Par 75 Lines 11-15; Fig 1) where Stolfo et al. teaches that the decoy or dummy information indicates the second location of the decoy or dummy data by generating decoy documents with file names similar to the files accessed on the first information file system, with the condition for generating the dummy information including a relation between the first location and the second location in that there is a predetermined distance between the first and the second location indicated by them residing on separate systems].

Stolfo et al. does not appear to explicitly disclose:
storing information, including data relating to operation of the apparatus
genuine information irreplaceable with dummy information
the dummy information is not present within a computer and a local network to which the computer is connected

However Toman discloses:
storing information, including data relating to operation of the apparatus [(Toman Column 9 Lines 35-36) where Toman teaches the storage of operating data information].

Stolfo et al. and Toman are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfo et al. and the teachings of Toman by providing the storage of operating data information as taught by Toman in the teaching described by Stolfo et al.
The motivation for doing so would be to increase the usability and flexibility of Stolfo et al. by providing the storage of operating data information as taught by Toman in the teaching described by Stolfo et al. so as to utilize a routine and common method of tracking the operation of a computing device.

The combination of Stolfo et al. and Toman does not appear to explicitly disclose:
genuine information irreplaceable with dummy information
the dummy information is not present within a computer and a local network to which the computer is connected

However Aigo discloses:
genuine information irreplaceable with dummy information [(Aigo Par 91 Lines 5-10) where Aigo teaches the storage of verified or genuine information that is irreplaceable with fake or dummy information].

Stolfo et al., Toman, and Aigo are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfo et al. and Toman and the teachings of Aigo by providing the storage of verified or genuine information that is irreplaceable with fake or dummy information as taught by Aigo in the teaching described by Stolfo et al. and Toman.
The motivation for doing so would be to increase the usability and flexibility of Stolfo et al. and Toman by providing the storage of verified or genuine information that is irreplaceable with fake or dummy information as taught by Aigo in the teaching described by Stolfo et al. and Toman so as to protect information vital to a device from being altered.

The combination of Stolfo et al., Toman, and Aigo does not appear to explicitly disclose:
the dummy information is not present within a computer and a local network to which the computer is connected

However Burns et al. discloses:
the dummy information is not present within a computer and a local network to which the computer is connected [(Burns et al. Abstract Lines 1-8; Par 19 Lines 1-7; Par 22 Lines 1-9; Figure 1) where Burns et al. teaches the use of an external remote honeypot that holds the dummy information and is not present within a computer or a local network to which the computer is connected].

Stolfo et al., Toman, Aigo and Burns et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfo et al., Toman, and Aigo and the teachings of Burns et al. by providing the use of an external remote honeypot that holds the dummy information and is not present within a computer or a local network to which the computer is connected as taught by Burns et al. in the teaching described by Stolfo et al., Toman, and Aigo.
The motivation for doing so would be to increase the usability and flexibility of Stolfo et al., Toman, and Aigo by providing the use of an external remote honeypot that holds the dummy information and is not present within a computer or a local network to which the computer is connected as taught by Burns et al. in the teaching described by Stolfo et al., Toman, and Aigo so as to provide an extra layer of security in protecting information vital to a device from being altered by having the dummy and decoy information located at an external remote device].

Regarding Claim 15:
Regarding Claim 15, most of the limitations of this claim have been noted in the rejection of Claim 13.  Applicant is directed to the rejection of Claim 13 above.  In addition, the combination of Stolfo et al., Toman, Aigo and Burns et al. discloses: 
The method of claim 13, wherein the relation is a predetermined distance between the second location and the first location [(Stolfo et al. Par 75 Lines 11-15; Fig 1) where Stolfo et al. teaches that the condition for generating the dummy information includes a relation between the second location and the first location in that there is a predetermined distance between the second and the first location indicated by them residing on separate systems].

Regarding Claim 16:
Regarding Claim 15, most of the limitations of this claim have been noted in the rejection of Claim 15.  Applicant is directed to the rejection of Claim 15 above.  In addition, the combination of Stolfo et al., Toman, Aigo and Burns et al. discloses: 
The method of claim 15, wherein the first location and the second location are places in directory tree structure [(Stolfo et al. Par 40 Lines 11-23) where Stolfo et al. teaches that the first location of protected files and the second location of decoy or dummy files are both within a file system which would include a directory tree structure].

Regarding Claim 17:
Regarding Claim 17, most of the limitations of this claim have been noted in the rejection of Claim 13.  Applicant is directed to the rejection of Claim 13 above.  In addition, the combination of Stolfo et al., Toman, Aigo and Burns et al. discloses: 
The method of claim 13, wherein the condition is that an amount of the dummy data is a predetermined amount [(Stolfo et al. Par 148 Lines 17-21) where Stolfo et al. teaches that both the amount of the information to be decoyed and the decoy information are of a predetermined amount].

Regarding Claim 18:
Regarding Claim 18, most of the limitations of this claim have been noted in the rejection of Claim 13.  Applicant is directed to the rejection of Claim 13 above.  In addition, the combination of Stolfo et al., Toman, Aigo and Burns et al. discloses: 
The method of claim 13, wherein the condition is that a ratio of the dummy data to the first data is a predetermined value [(Stolfo et al. Par 148 Lines 17-21) where Stolfo et al. teaches that both the amount of the information to be decoyed and the decoy information are of a predetermined amount making the ratio of the decoy information to the information to be decoyed a predetermined amount of 1:1].

Regarding Claim 19:
Regarding Claim 19, most of the limitations of this claim have been noted in the rejection of Claim 13.  Applicant is directed to the rejection of Claim 13 above.  In addition, the combination of Stolfo et al., Toman, Aigo and Burns et al. discloses: 
The method of claim 13, wherein the first data is a registry data [(Stolfo et al. Par 76 Lines 1-20) where Stolfo et al. teaches that the first data is based on registry-based activities or registry data].

Regarding Claim 20:
Regarding Claim 20, most of the limitations of this claim have been noted in the rejection of Claim 13.  Applicant is directed to the rejection of Claim 13 above.  In addition, the combination of Stolfo et al., Toman, Aigo and Burns et al. discloses: 
The method of claim 13, wherein the first data is a log of the apparatus [(Stolfo et al. Par 174 Lines 1-10) where Stolfo et al. teaches that the first information is based on a log of the system].

Regarding Claim 21:
It is an apparatus/system claim corresponding to the method claim of claim 13.  Therefore, claim 21 is rejected with the same rationale as applied against claim 13 above.
In addition, Stolfo et al. discloses:
a memory storing a set of instructions; and at least one processor configured to execute the set of instructions to [(Stolfo et al.Par 63 Lines 4-10) where Stolfo et al. teaches both a processor and a memory]:

Regarding Claim 23:
It is an apparatus/system claim corresponding to the method claim of claim 15.  Therefore, claim 23 is rejected with the same rationale as applied against claim 15 above.

Regarding Claim 24:
It is an apparatus/system claim corresponding to the method claim of claim 16.  Therefore, claim 24 is rejected with the same rationale as applied against claim 16 above.

Regarding Claim 25:
It is an apparatus/system claim corresponding to the method claim of claim 17.  Therefore, claim 25 is rejected with the same rationale as applied against claim 17 above.

Regarding Claim 26:
It is an apparatus/system claim corresponding to the method claim of claim 18.  Therefore, claim 26 is rejected with the same rationale as applied against claim 18 above.

Regarding Claim 27:
It is an apparatus/system claim corresponding to the method claim of claim 19.  Therefore, claim 27 is rejected with the same rationale as applied against claim 19 above.

Regarding Claim 28:
It is an apparatus/system claim corresponding to the method claim of claim 20.  Therefore, claim 28 is rejected with the same rationale as applied against claim 20 above.

Regarding Claim 29:
It is a medium claim corresponding to the method claim of claim 13.  Therefore, claim 29 is rejected with the same rationale as applied against claim 13 above.

Response to Arguments
Applicant’s arguments filed 01/06/2022 have been fully considered but are not fully persuasive.

On Page 6 of the Applicant’s Response, applicant asks that the Double Patenting Rejection be held in abeyance, the examiner agrees, but still maintains the Double Patenting Rejection until applicant and examiner can either agree on amendments to the claims to work around the Double Patenting Rejection, or agree on the filing of a Terminal Disclaimer by applicant to remove it.

On Pages 6-7 of the Applicant’s Response, applicant argues that the combination of Stolfo et al., Toman, and Aigo in the rejection of Claim 13, and similarly of Claims 21, 29 does not teach: “the dummy information is not present within a computer and a local network to which the computer is connected”.
The examiner agrees, and has added an additional prior art, Burns et al., to reject this newly added claim limitation.

So in this case, as a result, 35 U.S.C. 103 rejections are maintained on Independent Claims 13, 21, 29.

Since 35 U.S.C. 103 rejections are maintained on Independent Claims 13, 21, 29, they are also maintained on dependent Claims 15-20, 23-28.

Therefore 35 U.S.C. 103 rejections are maintained on Claims 13, 15-21, 23-29 of the Instant Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim - US_20120309350: Kim teaches the protection of a device’s location privacy by utilizing dummy locations.
Bowen et al - US_20110167494: Bowen et al teaches the detection of covert malware in computing environments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498